This office action is in response to the amendments filed on 03/03/2022. Claims 1, 4-8, 11-15, 18-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8, 15: “…in response to determining that the primary node is operational: synchronizing data stored in the failover node with the primary node, wherein only the data written by the instance of the application to the file system local to the failover node while the primary node was not operational is written to the file system local to the primary node; and updating the sparse virtual space to indicate that the file system previously local to the failover node is now remote to the failover node, wherein after the updating the file system is local to the primary node..…”;

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Closest prior-art Sporel (U.S. Patent Application Publication No. US 2015/0212909) teaches recovery module utilizing synchronization module to re-synchronize state information and replicate all data between the instances of the application running on servers 115.
Although conceptually similar to the claimed invention of the instant application, Sporel does not teach synchronizing only data written by the instance of the application to the file system local to the failover node while the primary node was not operational is written to the file system local to the primary node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Sporel teaches recovery module utilize synchronization module to re-synchronize state information and replicate all data between the instances of the application running on primary servers.
Sliwinski teaches a method for transferring sets of mirrored disks from an active system to a standby system in the event of a failure of the active system, wherein each of the computer systems maintains a table containing entries that reflect the state of sets of mirrored disks attached to that system, comprises merging the entries of the table of the failed system with the entries of the table of the standby system to create a merged mirror information table on the standby system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114